Same Case. — On an Application eor a Re-hearing.
Buchanan, J.
Plaintifis ask for a re-hearing, upon the authority of three decisions, not cited in argument before judgment.
It is contended by counsel that our decision is inconsistent with two cases decided by our predecessors, Brown v. Union Insurance Company, 3 An. 177, and Starke v. Burke, Watt & Co., 5 An. 740; also with the case of Pratt v. McHatton, 11th An. 260, decided by the present Bench.
Brown v. The Union Insurance Company and Starke v. Burke, Watt & Co. were cases of insolvent corporations, and the appointments were made by the court, ex necessitate, in the absence of parties able to appoint a liquidator or Receiver.
In Pratt v. McHatton, no objection seems to have been made to the appointment of a Receiver, until the case was in the Supreme Court on appeal, and the objects of the appointment had been accomplished by the sale of the assets of the partnership.
These cases are manifestly inapplicable to the pi’esent issue.
Re-hearing refused.